      Case 2:21-cv-01145-BWA-DPC Document 21 Filed 08/02/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 LUKE FONTANA                                                 CIVIL ACTION

 VERSUS                                                       NO. 21-1145

 JOHN FORBES KERRY, et al.                                    SECTION M (2)



                                           ORDER

       Considering the ex parte unopposed motion of defendant Dr. Ralph Baric for second

extension of time to plead (R. Doc. 20),

       IT IS ORDERED that the motion is GRANTED.

       IT IS FURTHER ORDERED that any responsive pleading by defendant Dr. Ralph Baric

must be filed on or before September 6, 2021.

       New Orleans, Louisiana, this 30th day of July, 2021.


                                                   ________________________________
                                                   BARRY W. ASHE
                                                   UNITED STATES DISTRICT JUDGE
